United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-2052
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                    Steven Zuber, also known as Steve Zuber

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Hot Springs
                                 ____________

                             Submitted: April 12, 2022
                               Filed: April 28, 2022
                                   [Unpublished]
                                  ____________

Before LOKEN, ARNOLD, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

       Steven Zuber pleaded guilty to conspiring to distribute methamphetamine, see
21 U.S.C. §§ 841(a)(1), 846, and to possessing a firearm in furtherance of a drug-
trafficking offense, see 18 U.S.C. § 924(c)(1)(A)(i), and was sentenced as a career
offender to 216 months' imprisonment. Even though the sentence that the U.S.
Sentencing Guidelines recommended was between 262 and 327 months, Zuber
maintains on appeal that this sentence is substantively unreasonable. More
specifically, he asserts that the district court1 considered only sentencing criteria "that
cast [him] in a negative [l]ight," and that the court's failure to give additional weight
to other matters more favorable to him amounts to an abuse of discretion.

       We disagree. The transcript of the sentencing hearing shows that the district
court carefully considered the very matters, such as Zuber's health afflictions and his
struggles dealing with his son's suicide, that Zuber says it didn't adequately consider.
In fact, the district court varied down significantly from the recommended sentencing
range presumably because of the mitigating circumstances involved. Where a court
sentences a defendant below the Guidelines range, "it is nearly inconceivable that the
court abused its discretion in not varying downward still further." United States v.
Anwar, 880 F.3d 958, 973 (8th Cir. 2018). The district court has "wide latitude" to
weigh the relevant sentencing criteria, see United States v. Rogers, 20 F.4th 404, 406
(8th Cir. 2021) (per curiam), and we discern no abuse of that discretion here.

       Affirmed.
                        ______________________________




       1
      The Honorable Susan O. Hickey, Chief Judge, United States District Court for
the Western District of Arkansas.

                                           -2-